AMENDMENT NUMBER THREE
TO THE OCTOBER 24, 2008 SALES AGREEMENT



This amendment number three (“Amendment 3”), effective as of June 1, 2009 (the
“Amendment 3 Effective Date”), amends the Sales Agreement dated October 24, 2008
between Zoo Publishing, Inc. (“Zoo”) and Atari, Inc. (“Atari”), in full force
and effect as of the date hereof (the “Sales Agreement”).  This Amendment 3,
when fully executed, shall constitute the further understanding between the
parties with respect to the Sales Agreement, as follows:


 
1.
Section 1(b) is deleted and replaced with the following:



“Platforms,” shall include Microsoft Xbox 360 (Xbox360), Nintendo Game Boy
Advance System (GBA), Nintendo Dual Screen System (DS), Nintendo DSi System
(DSi), Nintendo Wii System (Wii), Sony Playstation Portable (PSP),  Sony
Playstation 2 (PS2), Sony Playstation 3 (PS3) and the Personal Computer, and any
and all derivatives and successors thereof.”


 
2.
Notwithstanding anything to the contrary which may be contained in the Sales
Agreement, including without limitation Sections 2(a) and 6, the following shall
apply from August 1, 2009 until the end of the Term.  :



All rights granted to Atari in the Sales Agreement shall be limited to the
following wholesalers and retailers in the Territory: Wal-Mart, Sam’s Club, Jack
of All Games, GameStop and Target (the “Atari Accounts”).  The right to sell the
Video Games to the Atari Accounts shall be exclusive to Atari.  Atari shall not
sell the Video Games to any other retailers, wholesalers or customers and Zoo
shall have the right to sell to all wholesalers, retailers and other customers
except for the Atari Accounts.  In the event Atari does not pay Zoo for any
purchase order(s) for the Atari Accounts in accordance with the Agreement and
does not render such payment within 10 days of receipt of Zoo’s subsequent
written request for such payment relating to any purchase order(s) for the Atari
Accounts, and such purchase order(s) do not represent a material change from the
sales forecast as set forth in Paragraph 5 of this Amendment 3, the Atari
Account(s) subject to such request will be automatically deleted from the
definition of Atari Accounts and Zoo shall be free to sell to such account(s)
with no payment obligations to or by Atari.  For clarity, Atari shall no longer
have any right to sell to such account(s).   In addition, on or after November
1, 2009, the parties shall reassess the business relationship, including the
feasibility of adding wholesalers and retailers to the Atari Accounts. 


 
3.
Notwithstanding anything to the contrary which may be contained in the Sales
Agreement, including without limitation, Sections 2(d)-(f), 4(b) and 6(b), the
following shall apply from August 1, 2009 until the end of the Term:



Atari shall receive purchase orders directly from the Atari Accounts.  Atari
shall have no obligation with respect to any purchase order that is not made to
Atari.  Without limiting the generality of the foregoing, Atari may withhold
payments related to any purchase order not made out to Atari unless and until
Zoo causes the Atari Account to make such purchase order to Atari.   Atari shall
supply Zoo with copies of all orders made by the Atari Accounts when such orders
are placed.


Atari shall hold all rights in connection with credit and collections issues
relating to purchase orders made by Atari Accounts.  Atari hereby assumes all
collection risk relating to purchase orders made out to Atari from the Atari
Accounts.  Zoo shall reasonably assist Atari with collections on any and all
purchase orders, if needed.  Atari may continue to hold a reserve (and shall
have no obligation to liquidate such reserve) unless and until Atari receives
full payment in connection with all purchase orders.


AMENDMENT NUMBER THREE TO OCTOBER 24TH, 2008 SALES AGREEMENT- June 15, 2009
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
 
4.
Notwithstanding anything to the contrary which may be contained in the Sales
Agreement, including without limitation, Section 2(f), the following shall apply
from August 1, 2009 until the end of the Term:



For Video Games sold in Wal-Mart in end caps and having a retail price of
$[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2]
per unit or less, Zoo shall pay the cost of goods for such Video Games and the
ATARI Price for such Video Games shall be [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2]% of the price on the customer
purchase order for such Video Games.


For Video Games sold to any of the Atari Accounts with allowances, price
protection and other charges, fees and expenses (collectively, “Retail
Charges”), Atari may deduct such Retail Charges from the reserve held by
Atari.  If such reserve is insufficient to cover any Retail Charges granted by
Zoo to any of the Atari Accounts, then Atari may deduct such Retail Charges from
any amounts payable to Zoo.


If Atari incurs any charges, fees or expenses in connection with the performance
of any services requested by Zoo, including without limitation, sales support
and shipping costs not otherwise covered by this Agreement, then Zoo shall
promptly reimburse Atari for such charges, fees or expenses.  All such charges,
fees or expenses incurred pursuant to this paragraph shall be subject to the
prior mutual agreement of Atari and Zoo.  For the purpose of clarity, Atari
shall have no obligation to render any such services.


 
5.
Notwithstanding anything to the contrary which may be contained in the Sales
Agreement, including without limitation, Sections 2(e)-(g), the following shall
apply from August 1, 2009 until the end of the Term:



Zoo shall provide Atari with sales forecasts on a rolling 13-week basis.  If the
sales forecast for any week include any material change(s), then Atari shall
have no payment or other obligation to Zoo with respect to such change(s),
unless Atari agrees to accommodate such change(s).  As used in this paragraph,
material changes means a deviation in units of ten percent (10%) or greater from
the forecast for the relevant week as reflected in the original sales forecast
dated April  3, 2009.  Less than 10% shall not be deemed a “material
change”.  In the event Atari chooses to not accommodate the relative material
change, Zoo shall not be obligated to order the units above the amounts of units
that Atari has agreed to fund.


 
6.
Section 3 is modified as follows:



The Term is hereby extended through March 31, 2010.


 
7.
Section 6(b) is modified as follows:



The period during which Atari shall have the right to hold a reasonable reserve
for projected returns is extended through July 31, 2010, except as otherwise set
forth herein.


Except as expressly or by necessary implication modified or amended by this
Amendment 3, the terms of the Sales Agreement are hereby ratified and confirmed
without limitation or exception.  Capitalized terms used in this Amendment 3 and
not otherwise defined shall have the same meaning ascribed to them as set forth
in the Sales Agreement.


The parties hereto have executed this Amendment 3, which shall be effective as
of the Amendment 3 Effective Date.


Zoo Publishing, Inc.
 
Atari, Inc.
       
By:
/s/ David J. Fremed
 
By:  /s/ James Wilson
       
Name:
David J. Fremed
 
Name: James Wilson
       
Title:
Chief Financial Officer
 
Title: President/CEO



*We have requested confidential treatment of certain provisions contained in
this exhibit.  The copy filed as an exhibit omits the information subject to the
confidentiality request.*
 
AMENDMENT NUMBER THREE TO OCTOBER 24TH, 2008 SALES AGREEMENT- June 15, 2009
 
 
Page 2 of 2

--------------------------------------------------------------------------------

 
 